 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                        NO. CR17-199 RSM
11
                             Plaintiff
                                                        ORDER VACATING JUDGMENT OF
12
                                                        CONVICTION AND DISMISSING
13                                                      INDICTMENT
                        v.
14
       AHMAD MCADORY,
15
                             Defendant.
16
17
            In United States v. McAdory, No. 18-30112 (9th Cir. 2019), the Ninth Circuit held
18
     that the defendant’s prior felony convictions did not qualify as “crime[s] punishable by
19
     imprisonment for a term exceeding one year” for purposes of Title 18, United States
20
     Code, Section 922(g)(1).
21
            Pursuant to the mandate issued by the Ninth Circuit (Dkt. 47), the defendant’s
22
     Judgment of Conviction (Dkt. 40) is vacated, and the Indictment (Dkt. 12) is dismissed.
23
     The Clerk is directed to close this case.
24
25          IT IS SO ORDERED.
26
27
28                                                                       UNITED STATES ATTORNEY
      ORDER VACATING JUDGMENT
                                                                           700 STEWART STREET, SUITE
      AND DISMISSING INDICTMENT - 1                                                   5220
      CR17-199 RSM                                                        SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1
 2
 3
          DATED this 26th day of November, 2019.
 4
 5
 6
 7
 8
 9
                                         A
                                         RICARDO S. MARTINEZ
                                         UNITED STATES DISTRICT JUDGE
10
11
12
13 Presented by:
14
15
   __s/ Jessica M. Manca_____________
16
   JESSICA M. MANCA
17 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28                                                           UNITED STATES ATTORNEY
     ORDER VACATING JUDGMENT
                                                               700 STEWART STREET, SUITE
     AND DISMISSING INDICTMENT - 2                                        5220
     CR17-199 RSM                                             SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
